Citation Nr: 1715808	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pressure behind the eyes, watery eyes, nasal congestion and postnasal drip, claimed as sinusitis, is denied.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from August 1987 to July 2009 retiring after almost 22 years of active duty and multiple deployments including to Macedonia from August 2002 to February 2003 and Iraq from January 2005 to January 2006 and from May 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015 the Board denied the claims; the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).  Thereafter, the Board remanded these claims for further development in April 2016.

The Board notes that the Veteran's appeal originally included claims for service connection for bilateral foot pain, a left knee disorder and a bilateral hand disorder.  In May 2015, the Board remanded those three claims for additional development.  However, in September 2015, in consultation with his representative, the Veteran submitted to the RO a statement expressing his desire to withdraw his appeal of these claims.  By letter dated in February 2016, the RO advised the Veteran that it had discontinued action on his appeal of these three claims based on his September 2015 request.  The letter gave him 30 days from its date to provide the RO with information if he did not intend to withdraw these claims.  The Veteran did not respond.  Consequently, the Board finds that the Veteran has withdrawn the appeal as to the issues of service connection for bilateral foot pain, a left knee disorder and a bilateral hand disorder and, therefore, there remains no justiciable issue for the Board to decide on those claims.  Those claims are, therefore, no longer on appeal before the Board.  

The Board finds that substantial compliance with its April 2016 remand has been accomplished as to the issue of service connection for sinusitis and, therefore, it may proceed to adjudicate that claim without prejudice to the Veteran.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008);  Dyment v. West, 13 Vet. App. 141, 147 (1999).  

As for the issue of service connection for a lumbar spine disorder, that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence fails to demonstrate that the Veteran has had a chronic sinus disorder at any time during this appeal which is related to the chronic sinusitis diagnosed during his active military service in March 2001.  

2.  The Veteran's complaints, including nasal congestion, watery eyes, post nasal drip, popping of his ears, and a feeling of pressure behind his eyes are due to allergic rhinitis, a diagnosed disability with specific etiology that is unrelated to service, including an exposure event in Southwest Asia.


CONCLUSION OF LAW

Service connection for chronic sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sinusitis (claimed as sinus problems) contending that he had chronic sinusitis in service and since then he has gotten two to four episodes of sinusitis a year that last about one week.  These episodes generally have not required treatment with antibiotics and so the Veteran did not seek a physician's care for them but self-treated with either Sudafed or Mucinex.  These episodes cause sinus pressure and pain, congestion, crusting, watery eyes, and popping in his ears. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service treatment records demonstrate the Veteran was seen initially in December 2000 with a one week history of facial pain, headache, and nasal discharge.  The assessment was sinusitis and he was prescribed antibiotics.  He was seen again in February 2001 for sinusitis.  A clinic note at the end of March 2001 demonstrates continued symptoms, and thickening of the left maxillary sinus was demonstrated on X-ray.  The assessment was chronic sinusitis.  A July 2001 Report of Medical History shows the notation of a Past Medical History of "recurrent sinusitis - last episode 3/01."  Subsequent service treatment records do not chronicle additional treatment for any sinus problems prior to the Veteran's retirement physical in March 2009.  At that time, the Veteran reported on his Report of Medical History having "bad sinus problems each winter."  However, he also reported that he would "catch a cold each winter."  There was no finding of abnormality of the Veteran's nose or sinuses on clinical evaluation.  See Report of Medical Examination dated March 30, 2009.  

The Veteran retired from active military service in July 2009.  He filed his claim for service-connected compensation with VA in June 2009, shortly prior to his discharge, which included a claim for his sinusitis.  In September 2009, the Veteran underwent an initial VA examination on his claim.  At that time, he reported having onset of sinus problems in November 2000 with episodes occurring two times per year lasting one week.  Physical examination was essentially normal.  The examiner specifically noted that no sinusitis was detected on examination.  X-rays of the sinuses were within normal limits.  As for a diagnosis, the examiner stated that there is no diagnosis because there is no pathology to render a diagnosis.

Post-service treatment records fail to demonstrate evidence of chronic sinusitis.  VA treatment records do not show treatment for any sinus problems, much less sinusitis, acute or chronic.  The Board acknowledges that the VA Problem List contains a diagnosis of "Unspecified sinusitis (chronic)."  However, a review of the treatment records clearly shows that this diagnosis is based solely upon the Veteran's report at his initial visit at the Augusta VA Medical Center to establish care of having had "sinus problems" while on active duty.  There was no complaint at the time of any current sinus problems.  The assessment was history of sinus problems, chronic - doing well.  Subsequent treatment records fail to show complaints of or treatment for sinusitis or any other sinus problems.  The only relevant post-service treatment note in the claims file demonstrates treatment for acute sinusitis in May 2013 from the military facility at which the Veteran also received treatment.

In May 2015, the Veteran's appeal was previously before the Board at which time it issued a decision denying the this claim on the basis that the evidence failed to show a current disability upon which service connection could be based.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated this part of Board's decision denying the Veteran's claim for service connection for sinusitis and remanded it to the Board for action pursuant to the JMPR.  In April 2016, the Board remanded the Veteran's claim to the RO for additional development to include a VA examination with medical opinion to comply with the JMPR.

In August 2016, the Veteran underwent a VA examination at which he reported the onset of symptoms in approximately 1997 with pressure behind his eyes, symptoms worse during the winter, treated with intermittent antibiotics and nasal steroids and thereafter with over-the-counter Sudafed.  He reported current symptoms as sinus pressure, nasal congestion, watery eyes, post nasal drip and popping in his ears.  He related episodes of sinus infections occurring four times a year, although not confirmed by physician as they were self-treated.  X-rays showed no definite evidence of sinusitis as there was no mucosal thickening or air-fluid level identified.  The examiner diagnosed the Veteran to have allergic rhinitis.  As for the claim of sinusitis, the examiner stated that there is no current evidence of acute or chronic sinusitis on examination.  He stated that, although the Veteran was diagnosed with sinusitis while on active duty, unfortunately, there was no evidence of chronic and ongoing treatment and, thus, the medical evidence does not support the Veteran's contention for service connection.  Furthermore, the examiner stated, related to the diagnosis on October 2011, that it is likely that the Veteran was having recurrent symptoms of sinusitis, however, based on objective testing and physical examination, there was no current evidence of acute or chronic sinusitis.  Rather his symptoms are most likely consistent with allergic rhinitis.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the service treatment records demonstrate a diagnosis of chronic sinusitis in March 2001, the subsequent medical evidence fails to demonstrate a continuity of such diagnosis or objective evidence thereof.  Although the Veteran reports recurrent episodes of acute sinus problems each year and is clearly competent to state the symptoms he has, he is not competent to render a medical opinion as to diagnosis or etiology of such episodes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from sinusitis as well as to determine the etiology of the condition.  Thus, the Veteran's statements that he has continued to have episodes of "chronic sinusitis" are not competent to establish a diagnosis of such a condition and, therefore, are assigned no probative value in establishing whether he has a current disability.  Rather, the Board finds the medical evidence is the most probative and persuasive evidence of record as to whether the Veteran has a current disability for purposes of establishing service connection.

In this case, the post-service medical evidence fails to demonstrate the Veteran has had chronic sinusitis since service.  Both the September 2009 and the August 2016 VA examiners failed to find objective evidence to render a diagnosis that the Veteran has chronic sinusitis.  Examination was within normal limits, as was X-ray evidence, unlike what was seen in service.  In fact, the August 2016 VA examiner specifically stated that the Veteran's symptoms were more likely related to a completely different diagnosis, to wit, allergic rhinitis.  In addition, the post-service treatment records are silent for treatment for chronic sinusitis showing only a single treatment in May 2013 for acute sinusitis.  

Furthermore, the diagnosis of "Unspecified sinusitis (chronic)" seen in the Veteran's VA Problem List is merely based upon the Veteran's reported history at his initial visit to establish care, not actual treatment for such condition as none is seen in the VA treatment records.  Therefore, the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Finally, the Board notes that the JMPR suggested that if it was determined that the Veteran did not have a diagnosis of sinusitis, the provisions of 38 C.F.R. § 3.317 should be discussed.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2; 38 C.F.R. § 3.317(a)(2)(i).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, nonmedical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2), (5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between your most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The Veteran has raised the issue of having chronic sinusitis and allergic rhinitis related to exposure to hazards in the Gulf War along with an allegation of having an "unexplained chronic multi-symptom illness" also due to such exposure.  In the present case, the August 2016 VA examiner addressed the question of whether the Veteran's symptoms were an undiagnosed illness and stated that "there was no evidence of a chronic disability pattern but rather the Veteran's has a disability with a specific diagnosis and etiology, to wit, allergic rhinitis.  The VA examiner opined that it was less likely than not that the Veteran's allergic rhinitis is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The Board finds that opinion highly probative and persuasive as the opinion provider based his conclusions on a physical examination and a review of the record.  The Board finds, therefore, that the preponderance of the evidence is against a finding that the Veteran's symptoms of pressure behind the eyes, watery eyes, nasal congestion and postnasal drip are either an undiagnosed illness or a medically unexplained chronic multisymptom illness or are otherwise related to exposures during his service in Southwest Asia.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for complaints including pressure behind the eyes, watery eyes, nasal congestion and postnasal drip is warranted as it fails to establish the Veteran has a current chronic sinusitis disability or that his diagnosed allergic rhinitis is related to service, including exposures in Southwest Asia.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a disability manifested by pressure behind the eyes, watery eyes, nasal congestion and postnasal drip, claimed as sinusitis, is denied.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of service connection for a lumbar spine disorder was previously before the Board in May 2015 at which time the Board issued a decision denying service connection on the basis that there were no current disability upon which the benefit sought could be granted.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), in February 2016, the Court ordered that the Board's May 2015's denial of service connection for a lumbar spine disorder be vacated and the Veteran's appeal be remanded to the Board for action consistent with the JMPR.  

Thereafter, in April 2016, the Board remanded the Veteran's claim for additional development in accordance with the JMPR, specifically for VA examination with medical opinion.  The Board requested that the examiner render current diagnoses of all disorders found and, if found, to provide medical nexus opinion.  In August 2016, the Veteran underwent VA examination for his lumbar spine disorder claim.  Inherent in all remand directions for VA examination is that the examination and medical opinions provided will be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was afforded VA examination in August 2016.  As a result, he was diagnosed to have lumbar degenerative spondylosis diagnosed in 2000 and lumbar spine intervertebral disc syndrome (IVDS) diagnosed in 2011.  At the examination, he reported that, in 2000, he was moving equipment and had increasing pain to his lower back for which he was evaluated and profiled and for which he was given prescription pain medications.  Since service, he reported treatment with muscle relaxers, nonsteroidal anti-inflammatories, pain medication and physical therapy and having a magnetic resonance imaging (MRI) study performed in 2011.  The examiner noted that X-rays were conducted and positive for showing arthritis.  The examiner also included the findings of a December 2011 MRI of the lumbar spine that demonstrated degenerative hypertrophic facet and ligamentous changes; at L4-L5, question of a small left paracentral disc herniation extending into and obliterating the left subarticular recess with questionable impingement of the adjacent proximal left L5 nerve root; and a L3-L4 moderate right and mild left foraminal stenosis.

The VA examiner opined that the Veteran's current lumbar spine disorders were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  His rationale for this medical opinion is that:   "On review of [service medical records], there were no tabbed records related to his 'spine'.  Comments were noted on 2507, related to post retirement treatment/exams in 2011 and 2012.  On the above C&P examination, the Veteran was noted to have a diagnosis consistent with lumbar spondylosis and lumbar IVDS. However, there was no evidence of a specific diagnosis or chronic and ongoing treatment of the lumbar spine while on active duty.  The medical records do not support the Veteran's contention."  In February 2017, an addendum was obtained from this examiner; however, the Board does not find that it adds anything substantive to the above opinion.

In November 2016, the Veteran underwent a second VA examination.  As a result of this examination, he was diagnosed only to have degenerative arthritis of the spine.  He reported having a sprain while in the military in 2000 and hurting it again while in Iraq.  Current symptoms include pain on movement worse with any type of exertion.  Current treatment includes muscle relaxers, pain medication, anti-inflammatories and nerve medication.  Diagnostic testing was noted to document arthritis.  This examiner noted review of the claims file, as well as an October 2009 X-ray negative for thoracic spine and lumbar spine abnormalities.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's claims file lacks objective medical evidence to confirm diagnosis or treatment for "lumbar disorder" during military service.  Therefore, a nexus is not established.

The Board acknowledges that, unlike the previous examination in September 2009 where the examiner stated that a diagnosis of a chronic back condition could not be rendered because there was no pathology to render one, these VA examinations clearly demonstrate the Veteran has current lumbar spine disorders.  Consequently, the current question before the Board is not whether the Veteran has a current disability, but whether the currently diagnosed disabilities on VA examination are related to the Veteran's active military service. 

Unfortunately, the Board does not find the VA examiners' medical opinions to be adequate for rating purposes because they fail to take into account the in-service notations of treatment and complaints of low back pain during service and the Veteran's complaints of a continuity of symptoms since service.  Specifically, the Board finds that the examiners erred in stating that there was nothing in the service treatment records relating to the Veteran's claim and the examiners' sole reliance on the lack of a diagnosis of a lumbar spine disorder was misplaced, especially given the notations in the service treatment records of in-service treatment and complaints of low back pain.   

Unlike what the examiners stated, there are records in the Veteran's service treatment records showing he had treatment for and complained of low back pain in service, although not to the extent that he reported at the August 2016 examination.  Although it appears he reported treatment at the time of the initial injury in 2000 with treatment in service with pain medication and profile due to chronic low back pain, the service treatment records do not contain records of such treatment.  However, they do contain a May 2008 Post Deployment Worksheet that notes the Veteran was seen in sick call during his second deployment to Iraq (May 2007 to May 2008) for "chronic back pain."  In addition, the Veteran reported at his March 2009 retirement physical that he had a history of back pain since 2000 when he hurt it lifting something which had gotten progressively worse while wearing gear and for which he had not sought medical care during service (see Report of Medical Assessment).  

Furthermore, post service VA treatment records show the Veteran's consistent complaints of and treatment for chronic low back pain since at least November 2011.  At a November 2011 Persian Gulf Registry examination, the Veteran reported having chronic low back strain in service that worsened during deployment due to wearing heavy gear and associated stress.  He was assessed to have chronic low back pain due to muscle strain.  Subsequently, at an initial visit to establish care at VA in June 2012, the Veteran having lower back pain.  On examination, his range of motion of the lumbar spine was noted to be satisfactory as adjusted for age.  He was accessed to have chronic low back pain.  Subsequent VA treatment records show continued treatment for chronic low back pain with objective evidence of the presence of pain in the lumbar spine.  Neither VA examiner addressed whether the Veteran's symptoms as reported in service may have led to his current diagnosis of lumbar spondylosis/osteoarthritis or IDVS or the treatment for chronic low back pain seen in the VA treatment records nor did they address the Veteran's report of a continuity of symptoms since service.  

Consequently, the Board finds that remand of the Veteran's claim is warranted in order to obtain an adequate medical opinion.  However, a new in-person VA examination is not required unless needed by the person providing the medical opinion.  Rather an addendum to the prior medical opinion should be adequate upon a review of the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or non-VA records.

2.  Return the Veteran's claims file to the VA examiner who conducted the August 2016 VA examination (or provide the file to another appropriate clinician if the August 2016 examiner is no longer available) for the Veteran's lumbar spine disorder and ask him to reconsider his prior medical opinion in light of the Board's remand reasons set forth above.  

After reviewing the Veteran's claims file, the VA examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current lumbar spine disorders (diagnosed as lumbar degenerative spondylosis and lumbar spine IDVS on examination in August 2016) are related to any injury, disease or event incurred during service?  In rendering an opinion, the examiner should consider and discuss the following:  

(a) The in-service May 15, 2008 Post Deployment Worksheet indicating treatment on sick call for chronic back pain during the Veteran's second deployment in Iraq; 

(b) The Veteran's report at his March 30, 2009 retirement examination that he "has had back pain since 2000," that "he hurt it lifting something," it got "progressively worse while wearing gear," he had "pain if standing for extend (sic) time or being or wearing of gear," and he had "joint/back pain," along with his report that "back pain" was an injury or illness he suffered while on active duty for which he did not seek medical care;

(c) The Veteran's report of continuous symptoms since service; 

(d) The September 2009 VA examination findings of no pathology to render a diagnosis of a lumbar spine disorder, to include X-rays of the thoracic and lumbar spines being within normal limits; 

(e) The October 2011 VA OEF/OIF Primary Care Clinic Initial Visit Note (see August VA Medical Center records) showing no complaints of back pain but objective findings of a lumbar spine disorder with an Impression of "Back pain;" 

(f) The November 2010 Persian Gulf Registry examination report showing complaints by the Veteran of chronic low back strain that "worsened during deployment due to wearing heavy gear and associated stress" with an Impression of "Chronic low back pain due to muscle strain;" 

(g) The VA treatment records from June 2012 and thereafter showing continuous treatment for chronic low back pain; and 

(h) The August 2016 VA examiner's notation that the date of diagnosis for lumbar degenerative spondylosis is 2000 (which is in contradiction with the VA examiner's prior opinion that the Veteran's lumbar spine disorder is not related to his military service as such date of diagnosis would place onset during his active service).  

The final report should indicate the VA examiner's review of the claims folder, and provide a complete explanation of the reasons for all opinions given.  The Veteran should only be scheduled for an in-person examination if it is deemed necessary by the person providing the opinion(s) requested.  

2.  Thereafter, readjudicated the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


